Citation Nr: 0726860	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  05-37 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
chronic fatigue syndrome (CFS).

2.  Entitlement to a compensable evaluation for residuals of 
a fracture of the distal fifth right metacarpal.


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel



INTRODUCTION

The veteran had active service from November 1967 to May 1970 
and again from January 1991 to August 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The competent clinical evidence of record demonstrates 
that the veteran's chronic fatigue syndrome is manifested by 
subjective complaints of fatigue without demonstration of 
incapacitating episodes.

2.  The competent clinical evidence of record demonstrates 
that the veteran's residuals of a fracture of the distal 
fifth right metacarpal fracture is manifested by stiffness, 
but no ankylosis, limitation of motion, or pain.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for chronic fatigue syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002).  38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.14, 4.88b, Diagnostic Code 6354 (2006).

2.  The criteria for a compensable evaluation for residuals 
of a fracture of the distal fifth right metacarpal fracture 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002).  
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.40, 4.45, 4.7, 4.71a, 
Diagnostic Code 5223 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of June 2004 and June 2006 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence, and requested that he submit any 
evidence in his possession pertaining to the claims.  The 
June 2006 letter also informed the veteran of the law 
pertaining to effective dates.

The veteran has also been informed of what was needed to 
achieve higher schedular evaluations.  The June 2006 notice 
informed of the type of evidence necessary to achieve a 
higher evaluation.  Moreover, although the June 2006 above 
notice did not set forth the relevant diagnostic codes (DC) 
for the disabilities at issue, this is found to be harmless 
error.  Indeed, the September 2005 statement of the case 
included such information, and included a description of the 
rating formula for all possible schedular ratings under those 
diagnostic codes.  As such, the failure to include such 
notice in the VCAA letters did not prejudice the veteran here 
as he has been fully informed of what type of evidence is 
needed to achieve higher schedular evaluations for the 
service-connected disabilities on appeal.

Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Further, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Moreover, the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Therefore, although complete notice was not 
provided to the appellant until after the initial 
adjudication, the appellant has not been prejudiced thereby 
and the actions taken by VA have essentially cured any error 
in the timing of notice.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA 
examination.  Additionally, the claims file contains the 
veteran's statements in support of his claims.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2006). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2006).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be assigned where the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1)(2006).

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69 (2006).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Legal Analysis

At the outset, the Board notes that the veteran filed his 
claims for increased evaluations for the service-connected 
disabilities on appeal, on May 11, 2004  Therefore, the 
rating period for consideration on appeal begins May 11, 
2003, one year prior to the date of receipt of the claim upon 
which the July 2005 Notice of Disagreement was based.  
38 C.F.R. § 3.400(o)(2).

1.  Chronic Fatigue Syndrome

The veteran asserts that an increased evaluation is warranted 
for his service-connected chronic fatigue syndrome.  The RO 
has assigned the veteran's disability a 10 percent 
evaluation, from August 14, 1997.

Under 38 C.F.R. § 4.88b, Diagnostic Code 6354 (2006), a 10 
percent evaluation is assigned when there are chronic fatigue 
syndrome (CFS) symptoms which wax and wane but result in 
periods incapacitation of at least one but less than two 
weeks total duration per year, or; symptoms controlled by 
continuous medication.  In order to achieve the next higher, 
20 percent evaluation, there must be evidence that the CFS 
symptoms are nearly constant and restrict routine daily 
activities by less than 25 percent of the pre-illness level, 
or; wax and wane, resulting in periods of incapacitation of 
at least two but less than four weeks total duration per 
year.  

The record reflects that the veteran underwent a VA 
examination for his CFS in September 2004.  At that time, he 
reported that he felt tired and drained every day.  He also 
complained of experiencing generalized muscle aches and 
weakness.  However, he denied a history of headaches, fevers, 
sore throat, or pharyngitis.  He also denied a history of 
sleep disturbance.  Indeed, he indicated that he slept about 
eight hours a night (from about 10:00 pm or 10:30 pm until 
6:00 am).  The veteran further reported that he had not 
experienced any episodes of incapacitation during the last 
year and that there were no episodes of incapacitation 
requiring bed rest or treatment by a physician.  He also 
indicated that he did not take any medications for his 
fatigue.

Based, on the clinical findings of record, which do not show 
that the veteran's routine daily activities are restricted by 
less than 25 percent of his pre-illness level, or that he has 
experienced any period of incapacitation, the Board finds 
that the currently assigned 10 percent evaluation more nearly 
approximates the veteran's current level of disability with 
respect to his chronic fatigue syndrome.  

In conclusion, although the veteran believes that his CFS is 
more severely disabling than indicated by the present 
evaluation, he is not a licensed medical practitioner and is 
not competent to offer medical opinions.  Grottveit v. Brown, 
5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, the Board finds that the 10 percent 
evaluation in effect for the veteran's chronic fatigue 
syndrome is appropriate and a higher evaluation is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

2.  Fracture of the Distal Fifth Right Metacarpal 

The veteran asserts that a higher evaluation is warranted for 
his service-connected fracture of the distal fifth right 
metacarpal.  Service medical records establish that he is 
right hand dominant.  He is currently assigned a 
noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5223 (2006) for his disability.  

In order to achieve a 10 percent evaluation, the evidence 
must demonstrate favorable ankylosis of the long and ring; 
long and little; or ring and little fingers for either the 
major or minor hand.  A 20 percent rating is warranted for 
favorable ankylosis of the index and long; index and ring; 
index and little finger for either the major or minor hand.  
38 C.F.R. § 4.71a, DC 5223 (2006).  Under 38 C.F.R. § 4.71a, 
DC 5230 (2006), any limitation of motion of the ring or 
little finger, of either hand, is noncompensable.

The record reflects that the veteran underwent a VA 
examination in September 2004.  He complained of experiencing 
stiffness during movements of the fingers of the right hand.  
On physical examination, the examiner reported that there was 
mild tenderness present at the fifth metacarpal area, but 
there was no deformity or angulation of the fifth metacarpal 
bone.  The examiner also reported that movements of the 
veteran's fingers were within normal limits and that the 
range of motion of the fingers of the veteran's hands were 
normal.  Further, the veteran, who is right-handed, was able 
to approximate the tip of the fingers with the proximal 
transverse crease of the palms of each hand.  The veteran 
also reported that he felt stiffness in his right fifth 
finger and noted no pain during movements of the right fifth 
finger.  Additionally, the examiner indicated that there was 
no limitation of motion or functional impairment during flare 
ups and there was no history of flare-ups.  X-rays of the 
veteran's right hand revealed osteoarthritic changes in the 
distal interphalangeal joints of the second and third digits, 
with no evidence of any abnormality of the fifth metacarpal 
bone.  The examiner diagnosed the veteran with fracture of 
the distal right fifth metacarpal bone with no residuals.

Based on such clinical findings, which do not reflect that 
any of the veteran's fingers, including his little finger 
have limitation of motion, or are anklyosed, the Board 
concludes that the veteran is not entitled to a compensable 
evaluation under Diagnostic Code 5223.

The Board has also considered whether the veteran could be 
afforded a higher evaluation under any other Diagnostic 
Codes, but finds that there are not that are applicable.

The Board notes that it has also considered application of 38 
C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, as noted 
above, the examiner from the September 2004 examination 
reported that there was no limitation of motion or functional 
impairment during flare ups and that there was no history of 
flare ups.  Therefore, the Board finds a higher evaluation is 
not warranted pursuant to 38 C.F.R. §§ 4.40, 4.45 (2005); De 
Luca, supra.

In conclusion, although the veteran believes that his right 
hand disability is more severely disabling than indicated by 
the present evaluation, he is not a licensed medical 
practitioner and is not competent to offer medical opinions.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the Board 
finds that the noncompensable evaluation in effect for the 
veteran's residuals of a fracture of the distal fifth right 
metacarpal fracture is appropriate and a higher evaluation is 
not warranted.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2006).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
chronic fatigue syndrome is denied.

Entitlement to a compensable evaluation for a fracture of the 
fifth distal right metacarpal is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


